NOT FOR PUBLICATION
                                                                             FILED
                                                                              AUG 01 2017
                     UNITED STATES COURT OF APPEALS
                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

                            FOR THE NINTH CIRCUIT

M.M.E.,                                           No. 15-72005

              Petitioner,                         Agency No. A205-297-891

  v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                      On Petition for Review of an Order of the
                           Board of Immigration Appeals

                         Argued and Submitted April 6, 2017
                                Seattle, Washington

Before: KOZINSKI and W. FLETCHER, Circuit Judges, and BLOCK,** District
Judge.

       1. Petitioner testified that a co-defendant placed an order directing cartel

members to kill petitioner after learning he had cooperated with the authorities.




        *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
           The Honorable Frederic Block, Senior District Judge for the Eastern
District of New York, sitting by designation.
When co-defendants suspected another co-defendant was cooperating, they ordered

cartel members to kill him, and this order reached cartel members in Mexico.

       In addition to his testimony, petitioner also presented documentary evidence

that the cartel, as one of the largest in Mexico, exerts tremendous power over

public officials in Mexico, particularly local officials. This documentary evidence,

together with petitioner’s testimony, compels the conclusion that “it is more likely

than not that [Petitioner] will be tortured if removed to [Mexico],” Eneh v. Holder,

601 F.3d 943, 946 (9th Cir. 2010), with the consent or acquiescence of a public

official, see Madrigal v. Holder, 716 F.3d 499, 510 (9th Cir. 2013) (“Voluminous

evidence in the record explains that corruption of public officials in Mexico

remains a problem, particularly at the state and local levels of government, with

police officers and prison guards frequently working directly on behalf of drug

cartels.”).

       2. The agency did not consider petitioner’s ability to relocate within Mexico

to avoid being tortured. See Maldonado v. Lynch, 786 F.3d 1155, 1164 (9th Cir.

2015) (“In deciding whether the applicant has satisfied his or her burden, the IJ

must consider all relevant evidence, including but not limited to the possibility of

relocation within the country of removal.”). We therefore remand for further

proceedings to address that issue.

       PETITION GRANTED.

                                          2